1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   HWA SUNG SIM,                                  )   Case No. 1:16-cv-01051-SAB (PC)
                                                    )
12                   Plaintiff,                     )   TRIAL SCHEDULING ORDER
                                                    )
13          v.                                          Telephonic Pre-Trial Conference:
                                                    )   August 2, 2019, at 9:30 a.m.
14                                                  )
     MONICA DURAN,
                                                    )   Telephonic Motions in Limine Hearing:
15                   Defendant.                     )   September 18, 2019, at 11:00 a.m.
                                                    )
16                                                  )   Jury Trial: October 1, 2019, at 8:30 a.m. in
                                                    )   Courtroom 9 (SAB); 2-3 Days
17                                                  )
18          Plaintiff Hwa Sung Sim is appearing in forma pauperis in this civil rights action pursuant to 42
19   U.S.C. § 1983. Pursuant to 28 U.S.C. § 636(c), both parties consented to the jurisdiction of the United
20   States Magistrate Judge. Local Rule 302.
21          This action is proceeding against Monica Duran for excessive force in violation of the Eighth
22   Amendment.
23          A telephonic status hearing was conducted on March 4, 2019, for purposes of trial scheduling.
24   Kevin Conlogue appeared on behalf of Plaintiff, and David Goodwin and Jon Allin appeared on behalf
25   of Defendant.
26          The matter is set for a telephonic trial confirmation hearing on August 2, 2019, at 9:30 a.m.
27   The matter is set for 2 to 3 days jury trial beginning on October 9, 2019, at 8:30 a.m.
28          As discussed at the March 4, 2019 hearing, the Court issues the following order.
                                                        1
1           I.      Pre-Trial Conference Date

2           The Telephonic Pre-Trial conference is set for August 2, 2019, at 9:30 a.m. in Courtroom 9

3    (SAB) before United States Magistrate Judge Stanley A. Boone.

4           The parties shall file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2) on or before

5    July 19, 2019. The parties are further directed to submit a digital copy of their Pretrial Statement or

6    supplement in Word format, directly to Magistrate Judge Boone’s chambers by email at

7    saborders@caed.uscourts.gov.

8           Counsels’ attention is directed to Rules 281 and 282 of the Local Rules for the Eastern District

9    of California, as to the obligations of counsel in preparing for the pre-trial conference. The Court will

10   insist upon strict compliance with those rules. In addition to the matters set forth in the Local Rules,

11   the Joint Pretrial Statement shall include a Joint Statement of the Case to be used by the Court to

12   explain the nature of the case to the jury during voir dire.

13          II.     Motions In Limine Hearing and Briefing Schedule

14          Any party may file a motion in limine, which is a procedural mechanism to limit in advance

15   testimony or evidence in a particular area. United States v. Heller, 551 F.3d 1108, 1111 (9th Cir.

16   2009) (quotation marks omitted). The Court orders the parties to meet and confer to attempt to come

17   to an agreement on any issue before it is presented to the Court in a motion in limine. If this Court

18   surmises that the parties have filed motions in limine without meaningful, genuine attempts to meet

19   and confer, this Court will strike the motions in limine and remove them from calendar.

20          This Court further orders the parties to file motions in limine only with respect to important,

21   critical matters. Most evidentiary issues can be resolved easily with a conference between counsel or

22   with the Court. Motions in limine on abstract evidentiary issues or issues more appropriately

23   addressed by the Court on a case-by-case basis (such as a motion in limine to exclude all irrelevant

24   evidence) will be looked upon with disfavor.

25   ///

26   ///

27   ///

28   ///

                                                          2
1           The parties shall not file separate motions in limine for every issue presented to the Court.

2    Rather, each party may file one consolidated motion in limine which is subdivided into separate

3    sections for each issue setting forth the legal authority and analysis. The responding party shall file

4    one opposition in response addressing each motion in limine issue in a separate section. Counsel are

5    advised that moving and opposition papers must be brief, succinct and well-organized.

6           The parties, after meeting and conferring, shall file and serve their truly disputed motions in

7    limine no later than August 28, 2019. Oppositions in response to such motions in limine shall be filed

8    and served no later than September 11, 2019. This Court will neither accept nor consider reply

9    papers. This Court will conduct a hearing on the motions in limine on September 18, 2019 at 11:00

10   a.m. in Courtroom 9 (SAB) of this Court, unless this Court determines that a hearing is not necessary.

11          III.    Trial Date

12          Trial is set for October 1, 2019, at 8:30 a.m. in Courtroom 9 (SAB) before United States

13   Magistrate Judge Stanley A. Boone.

14          A.      Currently this matter is set for a jury trial. Should the parties agree to a bench trial,

15   they shall notify the Court as soon as practicable.

16          B.      Counsels’ Estimate of Trial Time: 2 to 3 days.

17          C.      Counsels’ attention is directed to Local Rule 285 for the Eastern District of California.

18          IV.     Compliance with Federal Procedure

19          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

20   and the Local Rules of the Eastern District of California, and to keep abreast of any amendments

21   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

22   increasing case load and sanctions will be imposed for failure to follow the Rules as provided in both

23   the Federal Rules of Civil Procedure and the Local Rules for the Eastern District of California.

24          Additional requirements and more detailed procedures for courtroom practice before United

25   States Magistrate Judge Stanley A. Boone can be found at the United States District Court for the

26   Eastern District of California’s website (http://www.caed.uscourts.gov) under Judges; United States

27   ///

28   ///

                                                           3
1    Magistrate Judge Stanley A. Boone (SAB). In the area entitled “Case Management Procedures,” there

2    is a link to “Standard Information.” All parties and counsel shall comply with the guidelines set forth

3    therein.

4             V.      Effect of this Order

5             The foregoing order represents the best estimate of the court and counsel as to the agenda most

6    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

7    parties determine at any time that the schedule outlined in this order cannot be met, counsel are

8    ordered to notify the court immediately of that fact so that adjustments may be made, either by

9    stipulation or by subsequent status conference.

10            Stipulations extending the deadlines contained herein will not be considered unless they

11   are accompanied by affidavits or declarations, and where appropriate attached exhibits, which

12   establish good cause for granting the relief requested. The parties are advised that due to the

13   impacted nature of civil cases on the district judges in the Eastern District of California, Fresno

14   Division, that stipulations to continue set dates are disfavored and will not be granted absent

15   good cause.

16            Lastly, should counsel or a party appearing pro se fail to comply with the directions as set

17   forth above, an ex parte hearing may be held and contempt sanctions, including monetary

18   sanctions, dismissal, default, or other appropriate judgment, may be imposed and/or ordered.

19
20   IT IS SO ORDERED.

21   Dated:        March 5, 2019
22                                                     UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                         4
